Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County (Harrington, J.), imposed May 20, 1981, upon his conviction of attempted criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, the sentence being an intermittent sentence of imprisonment of one year. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to probation for a period of five years, with one condition being that defendant make restitution in the amount of $335. The case is remitted to the County Court, Nassau County, to fix the other conditions of probation and for further proceedings pursuant to CPL 460.50 (subd 5). The sentence was excessive to the extent indicated herein. Damiani, J. P., Mangano and Weinstein, JJ., concur; Thompson, J., dissents and votes to affirm the sentence.